UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 22464 Ironwood Multi-Strategy Fund LLC (Exact name of registrant as specified in charter) One Market Plaza, Steuart Tower, Suite 2500 San Francisco, CA 94105 (Address of principal executive offices)(Zip code) Jonathan Gans Chief Executive Officer and President c/o Ironwood Capital Management Corporation One Market Plaza, Steuart Tower, Suite 2500 San Francisco, CA 94105 (Name and address of agent for service) Registrant’s telephone number, including area code:(415) 777-2400 Date of fiscal year end:April 30 Date of reporting period:April 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Registrant’s annual report transmitted to unit holders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30e-1) is as follows: Financial Statements Ironwood Multi-Strategy Fund LLC For the Period from January 1, 2011 (Commencement of Operations) to April30, 2011 With Report of Independent Registered Public Accounting Firm Ironwood Multi-Strategy Fund LLC Financial Statements For the Period from January 1, 2011 (Commencement of Operations) to April30, 2011 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statement of Assets and Liabilities 2 Statement of Operations 3 Statement of Changes in Net Assets 4 Statement of Cash Flows 5 Notes to Financial Statements 6 Audited consolidated financial statements of Ironwood Institutional Multi-Strategy Fund LLC Report of Independent Registered Public Accounting Firm To the Members and Board of Directors of Ironwood Multi-Strategy Fund LLC We have audited the accompanying statement of assets and liabilities of Ironwood Multi-Strategy Fund LLC (the “Fund”), as of April 30, 2011, and the related statements of operations, changes in net assets and cash flows for the period from January 1, 2011 (Commencement of Operations) to April 30, 2011. These financial statements are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of investments owned as of April 30, 2011, by correspondence with the custodian, management of the investment funds and others. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Fund at April 30, 2011, the results of its operations, the changes in its net assets and its cash flows for the period from January 1, 2011 (Commencement of Operations) to April 30, 2011, in conformity with U.S. generally accepted accounting principles. Philadelphia, Pennsylvania June 27, 2011 1 Ironwood Multi-Strategy Fund LLC Statement of Assets and Liabilities As of April30, 2011 Assets Investments in Ironwood Institutional Multi-Strategy Fund LLC, at fair value (cost $100,000) $ Liabilities Account servicing fees payable Net assets $ Net assets consist of: Subscriptions Accumulated undistributed net investment (loss) ) Net unrealized appreciation on investments Net assets $ Net asset value per unit: 100.00 units issued and outstanding, no par value, 300,000 registered units $ The accompanying notes are an integral part of these financial statements and should be read in conjunction therewith. See attached audited consolidated financial statements of Ironwood Institutional Multi-Strategy Fund LLC. 2 Ironwood Multi-Strategy Fund LLC Statement of Operations For the Period from January 1, 2011 (Commencement of Operations) to April30, 2011 Expenses Account servicing fees ) Total expenses ) Net investment loss ) Unrealized gain from investment in Ironwood Institutional Multi-Strategy Fund LLC Net change in unrealized appreciation on investment in Ironwood Institutional Multi-Strategy Fund LLC Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements and should be read in conjunction therewith. See attached audited consolidated financial statements of Ironwood Institutional Multi-Strategy Fund LLC. 3 Ironwood Multi-Strategy Fund LLC Statement of Changes in Net Assets For the Period from January 1, 2011 (Commencement of Operations) to April 30, 2011 Net increase in net assets resulting from operations Net investment loss $ ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Member transactions Subscriptions (representing 100.00 Units) Net increase in net assets from Member transactions Total increase in net assets Net assets, beginning of period – Net assets, end of period $ The accompanying notes are an integral part of these financial statements and should be read in conjunction therewith. See attached audited consolidated financial statements of Ironwood Institutional Multi-Strategy Fund LLC. 4 Ironwood Multi-Strategy Fund LLC Statement of Cash Flows For the Period from January 1, 2011 (Commencement of Operations) to April 30, 2011 Cash flows from operating activities Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Net change in unrealized appreciation on investment in Ironwood Institutional Multi-Strategy Fund LLC ) Purchase of investment in Ironwood Institutional Multi-Strategy Fund LLC ) Increase in account servicing fee payable Net cash used in operating activities ) Cash flows from financing activities Subscriptions Net cash provided by financing activities Net change in cash Cash at beginning of period – Cash at end of period – $ – The accompanying notes are an integral part of these financial statements and should be read in conjunction therewith. See attached audited consolidated financial statements of Ironwood Institutional Multi-Strategy Fund LLC. 5 Ironwood Multi-Strategy Fund LLC Notes to Financial Statements April30, 2011 1. Organization Ironwood Multi-Strategy Fund LLC (“the Fund”) was organized under the laws of the state of Delaware as a limited liability company on August25, 2010. The Fund commenced operations on January1, 2011 and operates pursuant to the terms and conditions of the amended and restated limited liability company agreement (“the LLC Agreement”). While non-diversified for the Investment Company Act of 1940 (“the 1940 Act”), the Fund intends to comply with the diversification requirements of Subchapter M of the Internal Revenue Code of 1986, as amended (“the Code”), as such requirements are described in more detail below. The Fund’s investment objective is capital appreciation with limited variability of returns. The Fund attempts to achieve this objective by investing substantially all of its assets in Ironwood Institutional Multi-Strategy Fund LLC. Ironwood Capital Management Corporation serves as the Fund’s investment adviser (“the Adviser”) and is responsible for providing day-to-day investment management services to the Fund, subject to the supervision of the Fund’s Board of Directors (“the Board”). The Adviser is registered as an investment adviser under the U.S. Investment Advisers Act of 1940 (“the Advisers Act”). The Fund has no fixed termination date and will continue unless the Fund is otherwise terminated under the terms of the LLC Agreement or unless and until required by law. The Fund is a “Feeder fund” in a “Master-Feeder” structure whereby the Fund invests substantially all of its assets in Ironwood Institutional Multi-Strategy Fund LLC (“the Master Fund”). The Master Fund has the same investment objectives as the Fund. At April30, 2011, the Fund’s investment in the Master Fund represented 0.34% of the Master Fund’s net assets. The financial statements of the Master Fund including the Schedule of Investments, are attached to this report and should be read with the Fund’s financial statements. The Board has overall responsibility for monitoring and overseeing the Fund’s investment program, management and operations. A majority of the members of the Board are not “interested persons” (as defined by the Advisers Act) of the Fund or the Adviser. See attached audited consolidated financial statements of Ironwood Institutional Multi-Strategy Fund LLC. 6 Ironwood Multi-Strategy Fund LLC Notes to Financial Statements (continued) April 30, 2011 1. Organization (continued) The Fund will offer on a monthly basis up to $300million in Units. Foreside Fund Services, LLC acts as the distributor (the “Distributor”) of the Units on a best-efforts basis, subject to various conditions. Units were offered at a price equal to $1,000 per Unit on the initial date on which Units were sold and, thereafter, at the current net asset value per Unit on the first business day of each month, plus any applicable sales charge. The Distributor may enter into selected dealer agreements with various brokers and dealers (“Selling Agents”) that have agreed to participate in the distribution of the Fund’s Units. Each prospective investor (and Members who subscribe for additional Units) will be required to certify that the Units purchased are being acquired directly or indirectly for the account of either a natural person who is an “accredited investor”, as defined in Rule 501 of the Securities and Exchange Commission Regulation D, or a non-natural person that is a “qualified client”, as defined in Rule 205-3 of the Investment Advisers Act of 1940, as amended. The Fund and/or the Selling Agent may impose additional eligibility requirements for Members who purchase Units. The minimum initial investment is $50,000, subject to waiver by Ironwood to an amount not less than $25,000. The minimum subsequent investment is $10,000, subject to waiver by the Adviser. Members may only purchase their Units through a Selling Agent or directly from the Fund. Investments may be subject to a sales charge (a “Sales Charge”) of up to 3.00%, subject to waiver or adjustment (i) for investment in Units by affiliates of Ironwood; (ii) for certain institutional investors who have previously invested in private investment vehicles managed by Ironwood; (iii) where a prospective Member is purchasing Units through a broker-dealer participating in the offering that has agreed to waive all or a portion of such Sales Charge for all investors purchasing Units through such broker-dealer; or (iv) where a broker-dealer has agreed to waive all or a portion of such Sales Charge for particular sub-sets of investors purchasing Units through such broker-dealer (i.e. where a particular broker-dealer has certain established “breakpoints” for investors making an investment above a certain threshold). The Sales Charge will be in addition to the subscription price for Units and will not form a part of an investor’s investment in the Fund.All or a portion of the Sales Charge relating to Units will be paid to the Selling Agent that assisted in the placement of such Units. See attached audited consolidated financial statements of Ironwood Institutional Multi-Strategy Fund LLC. 7 Ironwood Multi-Strategy Fund LLC Notes to Financial Statements (continued) April 30, 2011 1. Organization (continued) The Board, from time to time, and in its sole and absolute discretion, may determine to cause the Fund to offer to repurchase Members’ Units (each, an “Offer”) at net asset value per Unit on a repurchase date pursuant to an Offer. Any offer to repurchase Members’ Units will only be made to Members at the same time as, and in parallel with, each repurchase offer made by the Master Fund to its investors, including the Fund.In determining whether the Fund should make an Offer to repurchase Units from Members in response to repurchase requests, and the number of Units that will be the subject of such Offer, the Board will consider, among other things, the recommendation of the Adviser. In an Offer, the Board may determine to cause the Fund to repurchase less than the full amount of Units that Members requested to be repurchased. Each such repurchase offer will generally apply to up to 10% of the net assets of the Fund. The Adviser expects that it will recommend to the Board that the Fund makes an Offer to repurchase Units from Members semi-annually on each June30 and December31 (a “Repurchase date”) (or if such date is not a business day, on the immediately preceding business day). A Member who tenders for repurchase of such Member’s Units during the first year following such Member’s initial capital contribution will be subject to a fee of 5% of the value of the Units repurchased by the Fund, payable to the Fund. The Board may, in certain limited instances where the Board has determined that the remaining Members will not be materially and adversely affected or prejudiced, waive the imposition of the early repurchase fee. Any such waiver does not imply that the early repurchase fee will be waived at any time in the future. Members who tender a portion of their Units, up to 95% of such Member’s Units (defined as a specific dollar value in their Offer Acceptances (“Offer Acceptances”)), and which portion is repurchased by the Fund, will receive the specified dollar amount equal to the net asset value of such Units repurchased by the Fund. Promptly after the Repurchase Date, each Member whose Units or portion thereof has been repurchased will be given a non-interest bearing, non-transferable promissory note issued by the Fund entitling such Member to be paid an amount equal to 100% of the unaudited net asset value of such Member’s repurchased Units, determined as of the Repurchase Date (after giving effect to all allocations to be made as of that date to such Member, including any Advisory Fee allocable to such Units via the Fund’s investment in the Master Fund). The note will entitle the Member to be paid within 90 calendar days after the Repurchase Date (a “Payment Date”). See attached audited consolidated financial statements of Ironwood Institutional Multi-Strategy Fund LLC. 8 Ironwood Multi-Strategy Fund LLC Notes to Financial Statements (continued) April 30, 2011 1. Organization (continued) If a Member has tendered for repurchase 95% or more of the Units held by such Member in an Offer Acceptance and 95% or more of such Member’s Units are repurchased by the Fund, such Member shall receive cash or a non-interest bearing, non-transferable promissory note issued by the Fund in an amount equal to 95% of the estimated unaudited net asset value of such Member’s Units being repurchased, determined as of the Repurchase Date (after giving effect to all allocations to be made as of that date to such Member’s Units, including any Advisory Fee allocable to such Units via the Fund’s investment in the Master Fund), which will be paid on or prior to the Payment Date (an “Initial Payment”); and a non-interest bearing, non-transferable promissory note issued by the Fund entitling such Member to up to the remaining 5% of the estimated unaudited net asset value of such Member’s Units being repurchased, determined as of the Repurchase Date (the “Subsequent Payment”). Following the later of the completion of the Fund’s annual audit or such longer period as the Board in its discretion deems necessary to protect the interests of the remaining Members, the amount of the Subsequent Payment will be adjusted so that the sum of the Initial Payment and the Subsequent Payment is equal to 100% of the final audited net asset value of such Member’s Units being repurchased, determined as of the Repurchase Date and the as-adjusted Subsequent Payment will be paid to such Member. 2. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles (“US GAAP”). Such policies are consistently followed by the Fund in the preparation of its financial statements. The preparation of financial statements in conformity with USGAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements, including the estimated fair value of investments. Actual results could differ from those estimates. See attached audited consolidated financial statements of Ironwood Institutional Multi-Strategy Fund LLC. 9 Ironwood Multi-Strategy Fund LLC Notes to Financial Statements (continued) April 30, 2011 2. Significant Accounting Policies (continued) Investment in the Master Fund The Fund records its investment in the Master Fund at fair value which is represented by the Fund’s Units held in the Master Fund valued at their per Unit net asset value. Valuation of Investment Funds and other investments held by the Master Fund is discussed in the notes to the Master Fund’s consolidated financial statements. The performance of the Fund is directly affected by the performance of the Master Fund. The consolidated financial statements of the Master Fund, which are attached, are an integral part of these financial statements. Please refer to the accounting policies disclosed in the consolidated financial statements of the Master Fund for additional information regarding significant accounting policies that affect the Fund. Income Recognition and Expenses The Fund recognizes income and records expenses on an accrual basis. Income, expenses and realized and unrealized gains and losses are recorded monthly. The change in the Master Fund’s net asset value is included in net change in unrealized appreciation/depreciation in the Statement of Operations. Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its Members. Therefore, no provision for federal income taxes is required. The Fund files tax returns with the U.S. Internal Revenue Service and various states. Such taxes are generally based on income earned or gains realized or repatriated. Taxes are accrued and applied to net investment income, net realized capital gains and net unrealized appreciation, as applicable, as the income is earned or capital gains are recorded. The Fund has concluded there are no significant uncertain tax positions that would require recognition in the financial statements as of April30, 2011. If applicable, the Fund recognizes interest accrued related to liabilities for unrecognized tax benefits in interest expense and penalties in other expenses in the Statement of Operations. Generally, tax authorities can examine all tax returns filed for the last three years. See attached audited consolidated financial statements of Ironwood Institutional Multi-Strategy Fund LLC. 10 Ironwood Multi-Strategy Fund LLC Notes to Financial Statements (continued) April 30, 2011 2. Significant Accounting Policies (continued) Distribution of Income and Gains The Fund declares and pays dividends annually from net investment income. Net realized gains, if any, are distributed at least annually. Distributions from net realized gains for book purposes may include short-term capital gains, which are included as ordinary income for tax purposes. In order to satisfy the diversification requirements under Subchapter M of the Code, the Master Fund generally invests its assets in Investment Funds organized outside the United States that are treated as corporations for U.S. tax purposes and are expected to be classified as passive foreign investment companies (PFICs). As such, the Fund expects that distributions generally will be taxable as ordinary income to the Members. Each Member whose Units are registered in its own name will have all income, dividends and capital gains distributions automatically reinvested in additional Units unless such Member specifically elects to receive all income, dividends and capital gain distributions in cash. The Fund has a tax year that ends on December 31. The tax cost as of April 30, 2011, was substantially the same as book. As of April30, 2011, the components of distributable earnings on a tax basis were as follows: Unrealized appreciation $ See attached audited consolidated financial statements of Ironwood Institutional Multi-Strategy Fund LLC. 11 Ironwood Multi-Strategy Fund LLC Notes to Financial Statements (continued) April 30, 2011 3. Fair Value of Financial Instruments The fair value of the Fund’s assets and liabilities that qualify as financial instruments approximates the carrying amounts presented in the Statement of Assets and Liabilities. The units of account that are valued by the Fund are its Units in the Master Fund and not the underlying holdings of the Master Fund. Thus, the inputs used by the Fund to value its investment in the Master Fund may differ from the inputs used to value the underlying holdings of such Master Fund. 4. Advisory Fee, Related Party Transactions and Other State Street Bank and Trust Company (“State Street”) provides accounting and administrative services to the Fund under an administrative services agreement. The Fund’s incurs certain expenses indirectly via its investment in the Master Fund including accounting and administrative, custodian and advisory expenses.The Adviser has entered into an Expense Limitation Agreement with the Master Fund, as discussed in the notes to the consolidated financial statements of the Master as attached.The Adviser has agreed to bear any organizational and initial offering costs related to the Fund and will not be reimbursed for these costs. The Fund pays to the Adviser an account servicing fee (the “Account Servicing Fee”). The Account Servicing Fee will accrue monthly at a rate equal to 0.0292% (a 0.35% annual rate) of the net asset value of each Member’s Units as of the close of business on the last calendar day of each month. The Account Servicing Fee is payable in arrears as of the last calendar day of the applicable quarter. The Adviser may, in its sole discretion, pay up to the entire amount of the Account Servicing Fee, relating to Units, to a Selling Agent that assisted in the servicing of accounts. As of April 30, 2011, a Director of the Fund held 100% of the Units in the Fund. See attached audited consolidated financial statements of Ironwood Institutional Multi-Strategy Fund LLC. 12 Ironwood Multi-Strategy Fund LLC Notes to Financial Statements (continued) April 30, 2011 5. Financial Highlights The following represents per Unit data, ratios to average net assets and other financial highlights information for Members: Period from January 1, 2011 to April 30, 2011 For a Unit outstanding throughout the period: Net asset value, beginning of period $ Net investment loss (a) ) Net change unrealized appreciation on investments in investment funds Net increase in net assets resulting from operations Net asset value, end of period $ Total return(b) % Ratio of total expenses to average net assets % Ratio of net investment loss to average net assets )% Net assets, end of period (In Thousands) $ (a) Calculated based on the average units outstanding methodology. (b) Total return assumes a subscription of a Unit in the Fund at the beginning of the period indicated and a repurchase of the Unit on the last day of the period, and assumes investment of all distributions during the period. The above ratios and total return have been calculated for the Members taken as a whole.Total return has not been annualized but expense ratios are annualized. An individual Member’s return and ratios may vary from these returns and ratios, due to the timing of Unit transactions. 6. Subsequent Events For the period May 1, 2011 to June 27, 2011 the Fund confirmed subscriptions of approximately $3,424,000 and no redemptions. See attached audited consolidated financial statements of Ironwood Institutional Multi-Strategy Fund LLC. 13 Consolidated Financial Statements Ironwood Institutional Multi-Strategy Fund LLC For the Period from January 1, 2011 (Commencement of Operations) to April30, 2011 With Report of Independent Registered Public Accounting Firm Ironwood Institutional Multi-Strategy Fund LLC Consolidated Financial Statements For the Period from January 1, 2011 (Commencement of Operations) to April30, 2011 Contents Report of Independent Registered Public Accounting Firm 1 Consolidated Financial Statements Consolidated Statement of Assets and Liabilities 2 Consolidated Statement of Operations 3 Consolidated Statement of Changes in Net Assets 4 Consolidated Statement of Cash Flows 5 Consolidated Schedule of Investments 6 Notes to Consolidated Financial Statements 10 Report of Independent Registered Public Accounting Firm To the Members and Board of Directors of Ironwood Institutional Multi-Strategy Fund LLC We have audited the accompanying consolidated statement of assets and liabilities of Ironwood Institutional Multi-Strategy Fund LLC (the “Fund”), including the consolidated schedule of investments, as of April 30, 2011, and the related consolidated statements of operations, changes in net assets and cash flows for the period from January 1, 2011 (Commencement of Operations) to April 30, 2011. These financial statements are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and the disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of investments owned as of April 30, 2011, by correspondence with the custodian, management of the investment funds and others We believe that our audit provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Fund at April 30, 2011, the results of its operations, the changes in its net assets and its cash flows for the period from January 1, 2011 (Commencement of Operations) to April 30, 2011, in conformity with U.S. generally accepted accounting principles. Philadelphia, Pennsylvania June 27, 2011 1 Ironwood Institutional Multi-Strategy Fund LLC Consolidated Statement of Assets and Liabilities As of April30, 2011 Assets Investments in investment funds, at fair value (cost $29,652,937) $ Cash Prepaid investments in investment funds Other assets Total assets Liabilities Subscriptions received in advance Advisory fee payable Account servicing fee payable Accrued expenses Total liabilities Net assets $ Net assets consist of: Subscriptions Accumulated undistributed net investment loss ) Accumulated net realized gain from investments Net unrealized appreciation on investments Net assets $ Net asset value per unit: 29,799.82 units issued and outstanding, no par value, 300,000 registered units $ The accompanying notes are an integral part of these consolidated financial statements and should be read in conjunction therewith. 2 Ironwood Institutional Multi-Strategy Fund LLC Consolidated Statement of Operations For the Period from January 1, 2011 (Commencement of Operations) to April30, 2011 Investment income Other income $ 42 Total investment income 42 Expenses: Professional fees Advisory fees Fund administrative fees Account servicing fees Directors’ fees Other Total expenses Expenses waived and/or reimbursed by Adviser ) Net expenses Net investment loss ) Realized and unrealized gain from investments Net realized gain from investments in investment funds Net change in unrealized appreciation on investments in investment funds Net realized and unrealized gain from investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these consolidated financial statements and should be read in conjunction therewith. 3 Ironwood Institutional Multi-Strategy Fund LLC Consolidated Statement of Changes in Net Assets For the Period from January 1, 2011 (Commencement of Operations) to April30, 2011 Net increase in net assets resulting from operations Net investment loss $ ) Net realized gain from investments in investment funds Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Member transactions Subscriptions (representing 29,799.82 Units) Net increase in net assets from Member transactions Total increase in net assets Net assets, beginning of period – Net assets, end of period $ The accompanying notes are an integral part of these consolidated financial statements and should be read in conjunction therewith. 4 Ironwood Institutional Multi-Strategy Fund LLC Consolidated Statement of Cash Flows For the Period from January 1, 2011 (Commencement of Operations) to April30, 2011 Operating activities Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Net realized gain from investments in investment funds ) Net change in unrealized appreciation on investments in investment funds ) Purchase of investments in investment funds ) Proceeds from sales of investments in investment funds Increase in prepaid investments in investment funds ) Increase in other assets ) Increase in advisory fee payable Increase in account servicing fee payable Increase in accrued expenses Net cash used in operating activities ) Financing activities Subscriptions Subscriptions received in advance Net cash provided by financing activities Net change in cash Cash at beginning of period – Cash at end of period $ Supplemental disclosure of noncash financing activities In-kind subscriptions of investments in investment funds $ The accompanying notes are an integral part of these consolidated financial statements and should be read in conjunction therewith. 5 Ironwood Institutional Multi-Strategy Fund LLC Consolidated Schedule of Investments April 30, 2011 Description First Acquisition Date Cost Fair Value Percent of Net Assets Next Available Redemption Date* Liquidity** Investment Funds Cayman Islands: Relative Value Multi-Strategy: OZ Overseas Fund II, Ltd. 1/1/2011 $ $ % 3/31/2013 Annually D.E. Shaw Composite International Fund 1/1/2011 6/30/2011 Quarterly HBK Offshore Fund II L.P. 1/1/2011 6/30/2011 Quarterly Hutchin Hill Capital Offshore Fund, Ltd. 1/1/2011 6/30/2011 Quarterly FCOI II Holdings, L.P. 1/1/2011 12/31/2011 Annually TPG-Axon Partners (Offshore), Ltd. 1/1/2011 6/30/2011 Quarterly Total Relative Value Multi-Strategy Equity Market Neutral: S.A.C. Capital International, Ltd. 1/1/2011 6/30/2011 Quarterly Millennium International, Ltd. 1/1/2011 6/30/2011 Quarterly Rosemont Offshore Fund, Ltd. 1/1/2011 6/30/2011 Quarterly Aleutian Fund Ltd. 1/1/2011 5/31/2011 Monthly Total Equity Market Neutral Event-Driven Multi-Strategy: Elliott International Limited 1/1/2011 12/31/2012 Semi Annually Eton Park Overseas Fund, Ltd. 1/1/2011 12/31/2011 Annually Magnetar Capital Fund II, Ltd. 1/1/2011 6/30/2011 Quarterly Mason Capital, Ltd 1/1/2011 12/31/2011 Annually Magnetar Equity Opportunities Ltd. 2/1/2011 5/31/2011 Monthly Total Event-Driven Multi-Strategy Distressed: Silver Point Capital Offshore Fund, Ltd. 1/1/2011 3/31/2011 Annually Monarch Debt Recovery Fund, Ltd 1/1/2011 12/31/2012 Annually Monarch Structured Credit Fund, Ltd 1/1/2011 6/30/2012 Other*** Total Distressed 6 Ironwood Institutional Multi-Strategy Fund LLC Consolidated Schedule of Investments (continued) April 30, 2011 Description First Acquisition Date Cost Fair Value Percent of Net Assets Next Available Redemption Date* Liquidity** Investment Funds (continued) Cayman Islands (continued): Credit Opportunities: GSO Special Situations Overseas Fund Ltd 1/1/2011 $ $ % 12/31/2011 Annually Archview Credit Opportunities Offshore Fund Ltd. 1/1/2011 12/31/2011 Quarterly Total Credit Opportunities Total Cayman Islands British Virgin Islands: Credit Opportunities: King Street Capital, Ltd. 1/1/2011 12/31/2011 Quarterly Event-Driven Multi-Strategy: Perry Partners International, Inc. 1/1/2011 6/30/2011 Annually Total British Virgin Islands Bermuda: Relative Value Multi-Strategy: Citadel Kensington Global Strategies Ltd. 1/1/2011 6/30/2011 Quarterly - 24 months Event-Driven Multi-Strategy: Perella Weinberg Partners Xerion Offshore Fund Ltd. 1/1/2011 12/31/2011 Quarterly Total Bermuda Bahamas: Distressed: Cerberus International Ltd. 2/1/2011 – Other*** Total Bahamas Total Investments in Investments Funds $ $ % Other assets, less liabilities Net assets $ % 7 Ironwood Institutional Multi-Strategy Fund LLC Consolidated Schedule of Investments (continued) April 30, 2011 *Investments in Investment Funds may be composed of multiple tranches. The Next Available Redemption Date relates to the earliest date after April 30, 2011 that redemption from a tranche is available. Redemptions from the Investment Funds may be subject to fees. **Available frequency of redemptions after initial lock-up period, if any. Different tranches may have different liquidity terms. Tranches may be subject to investor level gates. Redemption notice periods range from thirty to ninety days. Lock up periods range from twelve to thirty months. The Adviser cannot estimate when restrictions will lapse for any fund level gates, suspensions or side pockets. ***The Investment Funds do not have set redemption timeframes but are liquidating investments and making distributions at the Investment Funds’ management’s discretion. Strategy Allocation Percent of Net Assets Relative Value Multi-Strategy % Event Driven Multi-Strategy Equity Market Neutral Distressed Credit Opportunities % Strategy Definitions (1) Relative Value Multi-Strategy. Relative value strategies attempt to capture pricing anomalies between assets that for all economic purposes are identical. Relative value strategies capture these inefficiencies by utilizing a combination of assets including bonds, stocks, swaps, options, exchange traded funds, currencies, futures, etc. An example of this type of strategy would be bond basis trading, which attempts to capture the difference between spreads on derivative credit instruments (e.g., swaps and futures) and spreads on closely matched (in terms of issuer and maturity) cash bonds. The values of the two aforementioned instruments converge at two important circumstances, i.e., at default and at maturity, and thus the basis between the two should generally be quite tight. Market distortions (e.g., structural imbalances, asset flows, leverages facilities, etc.) create this cash synthetic spread which the Adviser’s managers attempt to capture through relative value trading. Examples of other relative value strategies include capital structure arbitrage, convertible bond arbitrage, fixed income arbitrage and index arbitrage. Relative value multi-strategy hedge funds utilize more than one relative value strategy as part of their underlying business. (2) Event-Driven Multi-Strategy. Event-driven strategies involve the assessment of how, when and if an announced transaction will be completed. A common event-driven strategy is merger arbitrage (also called risk arbitrage). This involves the purchase of the stock of a target company involved in a potential merger and, in the case of a stock-for-stock offer, the short sale of the stock of the acquiring company. The target company’s stock would typically trade at a discount to the offer price due to the uncertainty of the completion of the transaction. The positions may be reversed if the manager feels the acquisition may not close. This strategy aims to capture the spread between the value of the security at the close of the transaction and its discounted value at the time of purchase. Other examples of event-driven trades include equity restructurings, spin-offs, sub trades, asset sales and liquidations. Event-driven multi-strategy hedge funds utilize more than one relative value strategy as part of their underlying business. 8 Ironwood Institutional Multi-Strategy Fund LLC Consolidated Schedule of Investments (continued) April 30, 2011 (3) Equity Market Neutral. Equity market neutral strategies involve the purchase of a stock or baskets of stocks that is relatively underpriced, as well as selling short a stock or basket of stock that is relatively overpriced. Depending on the manager’s investment strategy, the determination of whether a stock is overpriced or underpriced can be made through fundamental analysis (a “fundamental long/short” strategy) or by complex statistical models that examine numerous factors that affect the price of a stock (a “statistical arbitrage” strategy). The Adviser only selects investments with long/short managers who use a “dollar balanced” approach, i.e., they would only short the same dollar value of stocks for which they are long. (4) Distressed. Distressed strategies involve the purchase or short sale of debt or equity securities of issuers experiencing financial distress. These securities are attractive because of the market’s inaccurate assessment of the company’s future potential. Managers may obtain voting rights or control blocks and actively participate in the bankruptcy or reorganization process while other investors may remain passive investors. (5) Credit Opportunities. Credit strategies involve a variety of strategies intended to exploit inefficiencies in the high-yield and related credit markets. One such strategy is capital structure arbitrage which involves the purchase and short sale of different classes of securities of the same issuer where there is a relative mispricing between two classes of securities. An example of this strategy is the purchase of undervalued senior secured debt, and the short sale of overvalued subordinated unsecured debt, or common equity. The accompanying notes are an integral part of these financial statements and should be read in conjunction therewith. 9 Ironwood Institutional Multi-Strategy Fund LLC Notes to Consolidated Financial Statements April 30, 2011 1. Organization Ironwood Institutional Multi-Strategy Fund LLC (“the Fund”) was organized under the laws of the state of Delaware as a limited liability company on August25, 2010. The Fund commenced operations on January1, 2011 and operates pursuant to the terms and conditions of the amended and restated limited liability company agreement (“the LLC Agreement”). While non-diversified for the Investment Company Act of 1940 (“the 1940 Act”) purposes, the Fund intends to comply with the diversification requirements of Subchapter M of the Internal Revenue Code of 1986, as amended (“the Code”), as such requirements are described in more detail below. The Fund’s investment objective is capital appreciation with limited variability of returns. The Fund attempts to achieve this objective by allocating capital among a number of pooled entities that are organized in non-U.S. jurisdictions and classified as corporations for U.S. federal income tax purposes. Each is managed by an independent investment adviser pursuant to relative value investment strategies or other techniques, and subject to various risks. Ironwood Capital Management Corporation serves as the Fund’s investment adviser (“the Adviser”) and is responsible for providing day-to-day investment management services to the Fund, subject to the supervision of the Fund’s Board of Directors (“the Board”). The Adviser is registered as an investment adviser under the U.S. Investment Advisers Act of 1940 (“the Advisers Act”). The Fund has no fixed termination date and will continue unless the Fund is otherwise terminated under the terms of the LLC Agreement or unless, and until, required by law. The Fund is a “Master fund” in a “Master-Feeder” structure whereby a feeder fund invests substantially all of its assets in the Fund. At April30, 2011, Ironwood Multi-Strategy Fund LLC, a feeder fund to the Fund, represented 0.34% of the Fund’s net assets. The Board has overall responsibility for monitoring and overseeing the Fund’s investment program and its management and operations. A majority of the members of the Board are not “interested persons” (as defined by the Advisers Act) of the Fund or the Adviser. The Fund will offer on a monthly basis up to $300million in Units. Foreside Fund Services, LLC acts as the distributor (“the Distributor”) of the Units on a best-efforts basis, subject to various conditions. Units were offered at a price equal to $1,000 per Unit on the initial date on which Units were sold and, thereafter, at the current net asset value per Unit on the first business day of each month, plus any applicable sales charge. The Distributor may enter into selected dealer agreements with various brokers and dealers (“Selling Agents”) that have agreed to participate in the distribution of the Fund’s Units. 10 Ironwood Institutional Multi-Strategy Fund LLC Notes to Consolidated Financial Statements (continued) April 30, 2011 1. Organization (continued) Each prospective investor (and Members who subscribe for additional Units) will be required to certify that the Units purchased are being acquired directly or indirectly for the account of either a natural person who is an “accredited investor”, as defined in Rule 501 of the Securities and Exchange Commission Regulation D, or a non-natural person that is a “qualified client”, as defined in Rule 205-3 of the Investment Advisers Act of 1940, as amended. The Fund and/or the Selling Agent may impose additional eligibility requirements for Members who purchase Units. The minimum initial investment is $250,000, subject to waiver by the Adviser to an amount not less than $25,000. The minimum subsequent investment is $50,000, subject to waiver by the Adviser. Members may only purchase their Units through a Selling Agent or directly from the Fund. Investments may be subject to a sales charge (a “Sales Charge”) of up to 2.00%, subject to waiver or adjustment (i) for investment in Units by affiliates of Ironwood; (ii) for certain institutional investors who have previously invested in private investment vehicles managed by Ironwood; (iii) where a prospective Member is purchasing Units through a broker-dealer participating in the offering that has agreed to waive all or a portion of such Sales Charge for all investors purchasing Units through such broker-dealer; or (iv) where a broker-dealer has agreed to waive all or a portion of such Sales Charge for particular sub-sets of investors purchasing Units through such broker-dealer (i.e. where a particular broker-dealer has certain established “breakpoints” for investors making an investment above a certain threshold). The Sales Charge will be in addition to the subscription price for Units and will not form a part of an investor’s investment in the Fund.All or a portion of the Sales Charge relating to Units will be paid to the Selling Agent that assisted in the placement of such Units. The Board, from time to time, and in its sole and absolute discretion, may determine to cause the Fund to make a tender offer to repurchase Members’ Units (each, an “Offer”) at net asset value per Unit on a repurchase date. In determining whether the Fund should make an Offer to repurchase Units from Members in response to repurchase requests, and the number of Units that will be the subject of such Offer, the Board will consider, among other things, the recommendation of the Adviser. In an Offer, the Board may determine to cause the Fund to repurchase less than the full amount of Units that Members requested to be repurchased. Each such repurchase offer will generally apply to up to 10% of the net assets of the Fund. The Adviser expects that it will recommend to the Board that the Fund makes an Offer to repurchase Units from Members semi-annually on each June30 and December31 (a “Repurchase Date”) (or if such date is not a business day, on the immediately preceding business day). A Member who tenders for repurchase such Member’s Units during the first year following such Member’s 11 Ironwood Institutional Multi-Strategy Fund LLC Notes to Consolidated Financial Statements (continued) April 30, 2011 1. Organization (continued) initial capital contribution will be subject to a fee of 5% of the value of the Units repurchased by the Fund, payable to the Fund. The Board may, in certain limited instances where the Board has determined that the remaining Members will not be materially and adversely affected or prejudiced, waive the imposition of the early repurchase fee. Any such waiver does not imply that the early repurchase fee will be waived at any time in the future. Members who tender a portion of their Units, up to 95% of such Member’s Units (defined as a specific dollar value in their Offer Acceptances (“Offer Acceptances”)), and which portion is repurchased by the Fund, will receive the specified dollar amount equal to the net asset value of such Units repurchased by the Fund. Promptly after the Repurchase Date, each Memberwhose Units or portion thereof has been repurchased will be given a non-interest bearing, non-transferable promissory note issued by the Fund entitling such Member to be paid an amount equal to 100% of the unaudited net asset value of such Member’s repurchased Units, determined as of the Repurchase Date (after giving effect to all allocations to be made as of that date to such Member, including any Advisory Fee allocable to such Units). The note will entitle the Member to be paid within 90 calendar days after the Repurchase Date (a “Payment Date”). If a Member has tendered for repurchase 95% or more of the Units held by such Member in an Offer Acceptance and 95% or more of such Member’s Units are repurchased by the Fund, such Member shall receive cash or a non-interest bearing, non-transferable promissory note issued by the Fund in an amount equal to 95% of the estimated unaudited net asset value of such Member’s Units being repurchased, determined as of the Repurchase Date (after giving effect to all allocations to be made as of that date to such Member’s Units, including any Advisory Fee allocable to such Units), which will be paid on or prior to the Payment Date (an “Initial Payment”); and a non-interest bearing, non-transferable promissory note issued by the Fund entitling such Member to up to the remaining 5% of the estimated unaudited net asset value of such Member’s Units being repurchased, determined as of the Repurchase Date (“the Subsequent Payment”). Following the later of the completion of the Fund’s annual audit, or such longer period as the Board in its discretion deems necessary to protect the interests of the remaining Members, the amount of the Subsequent Payment will be adjusted so that the sum of the Initial Payment and the Subsequent Payment is equal to 100% of the final audited net asset value of such Member’s Units being repurchased, determined as of the Repurchase Date and the as-adjusted Subsequent Payment will be paid to such Member. 12 Ironwood Institutional Multi-Strategy Fund LLC Notes to Consolidated Financial Statements (continued) April 30, 2011 2. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles (“US GAAP”). Such policies are consistently followed by the Fund in the preparation of its financial statements. The preparation of financial statements in conformity with USGAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements, including the estimated fair value of investments. Actual results could differ from those estimates. Basis of Consolidation The Fund invests approximately 5.20% of its assets in Ironwood Multi-Strategy Fund Ltd., (the “CFC”) a controlled foreign corporation which is wholly owned by the Fund. The CFC is used to invest in Investment Funds which do not allow United States entities to invest directly. The consolidated financial statements include the results of the Fund and CFC, after the elimination of all material intercompany balances and transactions. Portfolio Valuation The net asset value of the Fund is determined as of the close of business at the end of any fiscal period, generally monthly, in accordance with the valuation principles set forth below or as may be determined from time to time pursuant to policies established by the Board. The Board has approved procedures pursuant to which the Fund values its investments in Investment Funds at fair value, which ordinarily will be the amount equal to the Fund’s pro rata interest in the net assets of each such Investment Fund, as such value is supplied by, or on behalf of, the Investment Fund’s investment manager from time to time, usually monthly. Some values received from, or on behalf of, the Investment Funds’ respective investment managers are typically estimates only, subject to subsequent revision by such investment managers. Such values are generally net of management fees and performance incentive fees or allocations payable to the Investment Funds’ managers or general partners pursuant to the Investment Funds’ operating agreements. The Investment Funds value their underlying investments in accordance with policies established by each Investment Fund, as described in each of their financial statements or offering memoranda. The Fund’s investments in Investment Funds are subject to the terms and conditions of the respective operating agreements and offering memoranda, as appropriate. 13 Ironwood Institutional Multi-Strategy Fund LLC Notes to Consolidated Financial Statements (continued) April 30, 2011 2. Significant Accounting Policies (continued) Portfolio Valuation (continued) Some of the Investment Funds may hold a portion of their assets in “side pockets,” which are sub-funds within the Investment Funds that have restricted liquidity, potentially extending over a much longer period than the typical liquidity an investment in the Investment Funds may provide. Should the Fund seek to liquidate its investment in an Investment Fund that maintains these side pockets, the Fund might not be able to fully liquidate its investment without delay, which could be considerable. In such cases, until the Fund is permitted to fully liquidate its interest in the Investment Fund, the fair value of its investment could fluctuate based on adjustments to the value of the side pocket as determined by the Investment Fund’s investment manager. At April30, 2011, approximately 0.07% of the Fund’s net assets were invested in side pockets maintained by the Investment Funds. Management cannot estimate the timing of when side pockets will be liquidated. The Adviser has designed ongoing due diligence processes with respect to Investment Funds and their investment managers, which assist the Adviser in assessing the quality of information provided by, or on behalf of, each Investment Fund and in determining whether such information continues to be reliable or whether further investigation is necessary. Such investigation, as applicable, may or may not require the Adviser to forego its normal reliance on the value supplied by, or on behalf of, such Investment Fund and to independently determine the fair value of the Fund’s interest in such Investment Fund, consistent with the Fund’s fair valuation procedures. If no value is readily available from an Investment Fund or if a value supplied by an Investment Fund were to be deemed by the Adviser not to be indicative of its fair value, the Adviser would determine, in good faith, the fair value of the Investment Fund under procedures adopted by the Board and subject to Board supervision. In accordance with the LLC Agreement, the Adviser values the Fund’s assets based on such reasonably available relevant information as it considers material. Because of the inherent uncertainty of valuation, the fair values of the Fund’s investments may differ significantly from the values that would have been used had a ready market for the investments held by the Fund been available. As of April 30, 2011, no investments were valued by the Adviser. 14 Ironwood Institutional Multi-Strategy Fund LLC Notes to Consolidated Financial Statements (continued) April 30, 2011 2. Significant Accounting Policies (continued) Cash In the normal course of business, the Fund maintains its cash balances in financial institutions, which at times may exceed federally insurable limits. The Fund is subject to credit risk to the extent any financial institution with which it conducts business is unable to fulfill contractual obligations on its behalf. Management monitors the financial condition of such financial institutions and does not anticipate any losses from these counterparties. As of April 30, 2011, the Fund holds cash accounts with entities that are affiliated to the Fund’s custodian and the Fund’s administrator. Income Recognition and Expenses The Fund recognizes income and records expenses on an accrual basis. Income, expenses and realized and unrealized gains and losses are recorded monthly. The changes in Investment Funds’ net asset values are included in net change in unrealized appreciation/depreciation on investments in Investment Funds in the Statement of Operations. Realized gain (loss) from investments in Investment Funds is calculated using specific identification. Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its Members. Therefore, no provision for federal income taxes is required. The Fund files tax returns with the U.S. Internal Revenue Service and various states. The Fund may be subject to taxes imposed by countries in which it invests. Such taxes are generally based on income earned or gains realized or repatriated. Taxes are accrued and applied to net investment income, net realized capital gains and net unrealized appreciation, as applicable, as the income is earned or capital gains are recorded. The Fund has concluded there are no significant uncertain tax positions that would require recognition in the financial statements as of April30, 2011. If applicable, the Fund recognizes interest accrued related to liabilities for unrecognized tax benefits in interest expense and penalties in other expenses in the Statement of Operations. Generally, tax authorities can examine all tax returns filed for the last three tax years. 15 Ironwood Institutional Multi-Strategy Fund LLC Notes to Consolidated Financial Statements (continued) April 30, 2011 2. Significant Accounting Policies (continued) Distribution of Income and Gains The Fund declares and pays dividends annually from net investment income. Net realized gains, if any, are distributed at least annually. Distributions from net realized gains for book purposes may include short-term capital gains, which are included as ordinary income for tax purposes. In order to satisfy the diversification requirements under Subchapter M of the Code, the Fund generally invests its assets in Investment Funds organized outside the United States that are treated as corporations for U.S. tax purposes and are expected to be classified as passive foreign investment companies (PFICs). As such, the Fund expects that distributions generally will be taxable as ordinary income to the Members. Each Member whose Units are registered in its own name will have all income dividends and capital gains distributions automatically reinvested in additional Units unless such Member specifically elects to receive all income, dividends and capital gain distributions in cash. The Fund has a tax year that ends on December 31.The tax cost as of April 30, 2011, was substantially the same as book. As of April30, 2011, the components of distributable earnings on a tax basis were as follows: Unrealized appreciation $ 3. Financial Instruments with Off-Balance Sheet Risk In the normal course of business, the Investment Funds in which the Fund invests trade various financial instruments and enter into various investment activities with off-balance sheet risk. These include, but are not limited to, short selling activities, written option contracts, and swaps. The Fund’s risk of loss in these Investment Funds is limited to the value of the Fund’s interest in these Investment Funds as reported by the Fund. 16 Ironwood Institutional Multi-Strategy Fund LLC Notes to Consolidated Financial Statements (continued) April 30, 2011 4. Fair Value of Financial Instruments The fair value of the Fund’s assets and liabilities that qualify as financial instruments approximates the carrying amounts presented in the Statement of Assets and Liabilities. Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in a timely transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. The Fund uses a three-tier hierarchy to distinguish between (a)inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (b)inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the fair value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: Level 1– quoted prices in active markets for identical investments Level 2– other significant observable inputs (including quoted prices for similar investments, fair value of investments for which the Fund has the ability to fully redeem tranches at net asset value as of the measurement date or within the near term, with near term defined as one year from the date of measurement) Level 3– significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments, fair value of investments for which the Fund does not have the ability to fully redeem tranches at net asset value as of the measurement date or within the near term as defined above) The inputs or methodology used for valuing investments are not necessarily an indication of the risks associated with investing in those investments. The units of account that are valued by the Fund are its interests in the Investment Funds and not the underlying holdings of such Investment Funds. Thus, the inputs used by the Fund to value its investments in each of the Investment Funds may differ from the inputs used to value the underlying holdings of such Investment Funds. 17 Ironwood Institutional Multi-Strategy Fund LLC Notes to Consolidated Financial Statements (continued) April 30, 2011 4. Fair Value of Financial Instruments (continued) The following is a summary of the fair value inputs used, by investment strategies of the Investment Funds, as of April30, 2011: Investment Funds Level 1 Level 2 Level 3 Total Relative Value Multi-Strategy $
